*2OPINION.
Sieekin:
The evidence in this proceeding is unsatisfactory to prove that petitioner’s action in setting up estimated commissions to salesmen in the amount of $2,000 was reasonable. The action of the auditor of the company in his estimate must depend upon the approximate accuracy of that estimate, under our decision in Producers Fuel Co., 1 B. T. A. 202. He testified that in January, 1920, he arrived at the estimate from orders which had been accepted and orders pending not yet accepted. The original orders upon which his estimate was based were introduced in evidence but the orders bearing stamps showing dates of acknowledgment or acceptance in December, 1919, totaled only $8,258.45. It is obvious that the orders accepted before December, 1919, can not be considered because it must be assumed that settlement was made at least by December 10, 1919, on such orders in accordance with the custom of the company which we have found. It is equally clear that orders accepted in 1920 can not constitute an accrued liability in 1919, since, until acceptance, there was no liability. From the evidence we are only able to determine that petitioner had an accrued liability to salesmen for commissions at the end of 1919 in the amount of $821.04, and should be allowed to deduct that amount in determining net taxable income for 1919. Block & Kohner Mercantile Co., 4 B. T. A. 673.

Judgment will be entered on 16 days1 notice, imder Rule 60.